Title: To John Adams from Samuel Cooper, 16 October 1774
From: Cooper, Samuel
To: Adams, John


     
      
       16th Oct. 1774
      
     
     Having just been informed that Mr. Tudor is going to Philadelphia, I take this opportunity to thank you for the obliging favor of your letter of 29th September. The struggle, as you justly observe, between fleets and armies and commercial regulations, must be very unequal: We hope, however, the congress will carry this mode of defence as far as it will go, and endeavor to render it as early effectual as it can be, since the operation of it must necessarily be slow—were we at ease we would wait— but being first seized and griped by the merciless hand of power, we are “tortured even to madness,” and yet, perhaps, no people would give a greater example of patience and firmness, could the people be sure of the approbation and countenance of the continent; in consolidating themselves in the best manner they are able, they should have, they say, fresh spirits to sustain the conflict. The report of an uncommon large quantity of British goods sent to New York and Philadelphia, naturally carries our thoughts to a non-consumption—Nothing could more thoroughly embarrass these selfish importers, and none ever deserved more such a punishment.
     Our provincial congress is assembled; they adjourned from Concord to Cambridge. Among them and through the province the spirit is ardent. And I think the inhabitants of this town are distracted to remain in it with such formidable fortifications at its entrance. Besides the regiments expected from the southward and Canada, we have several companies from Newfoundland, of which we had no apprehension until they arrived. The tories depend that the administration will push their point with all the force that they can spare, and this I think we ought to expect and take into our account.
    